Case 4:17-cv-00547-JED-JFJ Document 88 Filed in USDC ND/OK on 06/21/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

MARILYN ANN PHILLIPS,
Plaintiff,
Case No. 17-CV-547-JED-JFJ

Vv.

FARMERS INSURANCE COMPANY, INC.,

Newer See Nn Nee Nee Nemeer Semeer! Nee” Nee

Defendant.

VERDICT FORM

We, the jury, empaneled and sworn in the above-entitled case, do, upon our oaths,

o
fix the dollar amount of plaintiff's damages in the sum of $ 237, 500 - se

 

FORBPERSON
